
	

113 HR 893 IH: Iran, North Korea, and Syria Nonproliferation Accountability Act of 2013
U.S. House of Representatives
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 893
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2013
			Ms. Ros-Lehtinen (for
			 herself and Mr. Sherman) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committees on
			 Oversight and Government
			 Reform, the
			 Judiciary, Science,
			 Space, and Technology, Financial Services, and
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To provide for the imposition of sanctions with respect
		  to foreign persons who transfer to or acquire from Iran, North Korea, or Syria
		  certain goods, services, or technology that contribute to the proliferation
		  activities of Iran, North Korea, or Syria, and for other
		  purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Iran, North Korea, and Syria
			 Nonproliferation Accountability Act of 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Statement of policy.
					Sec. 3. Imposition of sanctions against certain foreign
				persons.
					Sec. 4. Determination exempting a foreign person from the
				imposition of certain sanctions.
					Sec. 5. Restrictions on nuclear cooperation with countries
				aiding proliferation by Iran, North Korea, or Syria.
					Sec. 6. Identification of countries that enable proliferation
				to or from Iran, North Korea, or Syria.
					Sec. 7. Prohibition on United States assistance to countries
				assisting proliferation activities by Iran, North Korea, or Syria.
					Sec. 8. Restriction on extraordinary payments in connection
				with the International Space Station.
					Sec. 9. Exclusion from the United States of senior officials of
				foreign persons who have aided proliferation relating to Iran, North Korea, and
				Syria.
					Sec. 10. Prohibition on certain vessels landing in the United
				States; enhanced inspections.
					Sec. 11. Sanctions with respect to critical defense resources
				provided to or acquired from Iran, North Korea, or Syria.
					Sec. 12. Multilateral actions against Iran, North Korea, or
				Syria.
					Sec. 13. Repeal of waiver of sanctions relating to development
				of weapons of mass destruction or other military capabilities.
					Sec. 14. Definitions.
					Sec. 15. Repeal of Iran, North Korea, and Syria
				Nonproliferation Act.
					Sec. 16. Rule of construction.
				
			2.Statement of
			 policyIt shall be the policy
			 of the United States to fully implement and enforce sanctions against any
			 person, entity, or country that assists the proliferation activities or
			 policies of Iran, North Korea, or Syria.
		3.Imposition of
			 sanctions against certain foreign persons
			(a)In
			 generalNot later than 90 days after the day of the enactment of
			 this Act, the President shall impose, for a period of not less than two years,
			 the sanctions specified in subsection (c) with respect to a foreign person if
			 the President determines and certifies to the appropriate congressional
			 committees that the person—
				(1)(A)on or after September 1,
			 2007, transferred to or acquired from Iran, North Korea, or Syria—
						(i)goods, services,
			 or technology listed on—
							(I)the Nuclear
			 Suppliers Group Guidelines for the Export of Nuclear Material, Equipment and
			 Technology (published by the International Atomic Energy Agency as Information
			 Circular INFCIRC/254/Rev. 3/Part 1, and subsequent revisions) and Guidelines
			 for Transfers of Nuclear-Related Dual-Use Equipment, Material, and Related
			 Technology (published by the International Atomic Energy Agency as Information
			 Circular INFCIRC/254/Rev. 3/Part 2, and subsequent revisions);
							(II)the Missile
			 Technology Control Regime Equipment and Technology Annex of June 11, 1996, and
			 subsequent revisions;
							(III)the lists of
			 items and substances relating to biological and chemical weapons the export of
			 which is controlled by the Australia Group;
							(IV)the Schedule One
			 or Schedule Two list of toxic chemicals and precursors the export of which is
			 controlled pursuant to the Convention on the Prohibition of the Development,
			 Production, Stockpiling and Use of Chemical Weapons and on Their Destruction;
			 or
							(V)the Wassenaar
			 Arrangement list of Dual Use Goods and Technologies and Munitions list of July
			 12, 1996, and subsequent revisions; or
							(ii)goods, services,
			 or technology not listed on any list specified in clause (i) but which
			 nevertheless would be, if such goods, services, or technology were United
			 States goods, services, or technology, prohibited for export to Iran, North
			 Korea, or Syria, as the case may be, because of the potential of such goods,
			 services or technology to contribute to the development of nuclear, biological,
			 or chemical weapons, or of ballistic or cruise missile systems or destabilizing
			 types and amounts of conventional weapons; and
						(B)with respect to
			 the transfer of goods, services, or technology, knew or should have known that
			 the transfer of goods, services, or technology, to Iran, North Korea, or Syria,
			 as the case may be, would contribute to the ability of Iran, North Korea, or
			 Syria, as the case may be, to—
						(i)acquire or develop
			 chemical, biological, or nuclear weapons or related technologies; or
						(ii)acquire or develop advanced or
			 destabilizing types and numbers of conventional weapons;
						(2)(A)on or after September 1,
			 2007, transferred to another person goods, services, or technology described in
			 paragraph (1)(A)(i) or (ii); and
					(B)knew or should have known that the
			 transfer of goods, services, or technology to another person would likely
			 result in such other person exporting, transferring, transshipping, or
			 otherwise providing the goods, services, technology to the Government of Iran,
			 North Korea, or Syria, or to a person acting on behalf of or owned or
			 controlled by, the Government of Iran, North Korea, or Syria, as the case may
			 be;
					(3)on or after September 1, 2007, acquired
			 materials mined or otherwise extracted within the territory or control of Iran,
			 North Korea, or Syria, as the case may be, for purposes relating to the
			 nuclear, biological, or chemical weapons, or ballistic or cruise missile
			 development programs of Iran, North Korea, or Syria, as the case may be;
				(4)on or after September 1, 2007, transferred
			 to Iran, Syria, or North Korea goods, services, or technology that could assist
			 efforts to extract or mill uranium ore within the territory or control of Iran,
			 North Korea, or Syria, as the case may be;
				(5)on or after September 1, 2007, provided
			 destabilizing types and amounts of conventional weapons and technical
			 assistance to the Government of Iran, North Korea, or Syria, or to a person
			 acting on behalf of or owned or controlled by, the Government of Iran, North
			 Korea, or Syria, as the case may be; or
				(6)on or after August 10, 2010, provided a
			 vessel, insurance or reinsurance, or any other shipping service for the
			 transportation of goods to or from Iran, North Korea, or Syria for purposes
			 relating to the nuclear, biological, or chemical weapons, or ballistic or
			 cruise missile development programs of Iran, North Korea, or Syria, as the case
			 may be.
				(b)Joint ventures
			 relating to the mining, production, or transportation of uranium
				(1)In
			 generalNot later than 90
			 days after the date of the enactment of this Act, the President shall impose,
			 for a period of not less than two years, the sanctions specified in subsection
			 (c) with respect to a foreign person if the President determines that the
			 person knowingly participated, on or after August 10, 2012, in a joint venture
			 that involves any activity relating to the mining, production, or
			 transportation of uranium—
					(A)(i)established on or after
			 February 2, 2012; and
						(ii)with—
							(I)the Government of Iran, the Government of
			 North Korea, or the Government of Syria;
							(II)an
			 entity incorporated and subject to the jurisdiction of the Government of Iran,
			 in North Korea or subject to the jurisdiction of the Government of North Korea,
			 or Syria or subject to the jurisdiction of the Government of Syria, as the case
			 may be; or
							(III)a person acting on behalf of or at the
			 direction of, or owned or controlled by, the Government of Iran or an entity
			 described in subclause (II) with respect to Iran, the Government of North Korea
			 or an entity described in subclause (II) with respect to North Korea, or the
			 Government of Syria or an entity described in subclause (II) with respect to
			 Syria, as the case may be; or
							(B)(i)established before
			 February 2, 2012;
						(ii)with the Government of Iran, an entity
			 described in subclause (II) of subparagraph (A)(ii) with respect to Iran, or a
			 person described in subclause (III) of that subparagraph with respect to Iran,
			 the Government of North Korea, an entity described in subclause (II) of
			 subparagraph (A)(ii) with respect to North Korea, or a person described in
			 subclause (III) of that subparagraph with respect to North Korea, or the
			 Government of Syria, an entity described in subclause (II) of subparagraph
			 (A)(ii) with respect to Syria, or a person described in subclause (III) of that
			 subparagraph with respect to Syria, as the case may; and
						(iii)through which—
							(I)uranium is transferred directly to Iran,
			 North Korea, or Syria, as the case may be, or indirectly to Iran, North Korea,
			 or Syria, as the case may be, through a third country;
							(II)the Government of Iran, the Government
			 of North Korea, or the Government of Syria, as the case may be, receives
			 significant revenue; or
							(III)Iran, North Korea, or Syria, as the
			 case may be, could, through a direct operational role or by other means,
			 receive technological knowledge or equipment not previously available to such
			 country that could contribute materially to the ability of such country to
			 develop nuclear weapons or related technologies.
							(2)Applicability of
			 sanctionsParagraph (1) shall
			 not apply with respect to participation in a joint venture established before
			 August 10, 2012, if the person participating in the joint venture terminated,
			 with respect to Iran, that participation not later than the date that is 180
			 days after such such date with respect to North Korea and Syria, terminates
			 that participation not later than the date that is 90 days after the date of
			 enactment of this Act.
				(c)Description of
			 sanctionsThe sanctions referred to in subsections (a) and (b)
			 are the following:
				(1)Executive Order
			 12938 prohibitionsThe
			 measures specified in the first sentence of subsection (b) and subsections (c)
			 and (d) of section 4 of Executive Order 12938 (50 U.S.C. 1701 note; relating to
			 proliferation of weapons of mass destruction).
				(2)Arms export
			 prohibitionProhibition on United States Government sales to a
			 person described in subsection (a) or subsection (b) of any item on the United
			 States Munitions List and termination of sales to such person of any defense
			 articles, defense services, or design and construction services under the Arms
			 Export Control Act (22 U.S.C. 2751 et seq.).
				(3)Dual use export
			 prohibitionDenial of licenses and suspension of existing
			 licenses for the transfer to a foreign person described in subsection (a) or
			 subsection (b) of items the export of which is controlled under the Export
			 Administration Act of 1979 (50 U.S.C. App. 2401 et seq.), as in effect pursuant
			 to the International Emergency Economic Powers Act, or the Export
			 Administration Regulations.
				(4)Investment
			 prohibitionProhibition on any investment by a United States
			 person in property, including entities, owned or controlled by a foreign person
			 described in subsection (a) or subsection (b).
				(5)Financing
			 prohibitionProhibition on any approval, financing, or guarantee
			 by a United States person, wherever located, of a transaction by a foreign
			 person described in subsection (a) or subsection (b).
				(6)Financial
			 assistance prohibitionDenial by the United States Government of
			 any credit, credit guarantees, grants, or other financial assistance by any
			 agency of the United States Government to a foreign person described in
			 subsection (a) or subsection (b).
				(7)Ban on
			 investment in equity or debt of sanctioned personProhibition on any United States person
			 from investing in or purchasing significant amounts of equity or debt
			 instruments of a foreign person described in subsection (a) or subsection
			 (b).
				(8)Exclusion of
			 corporate officersThe
			 Secretary of State shall deny a visa to, and the Secretary of Homeland Security
			 to exclude from the United States, any alien that the President determines is a
			 corporate officer or principal of, or a shareholder with a controlling interest
			 in, a foreign person described in subsection (a) or subsection (b).
				(9)Sanctions on
			 principal executive officersThe President shall impose on the principal
			 executive officer or officers of a foreign person described in subsection (a)
			 or subsection (b), or on persons performing similar functions and with similar
			 authorities as such officer or officers, any of the sanctions under this
			 subsection.
				(d)Publication in
			 Federal Register
				(1)In
			 generalThe Secretary of the Treasury shall publish in the
			 Federal Register notice of the imposition against a foreign person of sanctions
			 pursuant to subsection (a) or subsection (b).
				(2)ContentEach
			 notice published in accordance with paragraph (1) shall include the name and
			 address (where known) of each foreign person with respect to which sanctions
			 have been imposed pursuant to subsection (a) of subsection (b).
				4.Determination
			 exempting a foreign person from the imposition of certain sanctions
			(a)In
			 generalThe imposition of any sanction described in section 3(c)
			 to a foreign person described in subsection (a) or (b) of section 3 shall cease
			 to be effective beginning 30 days after the date on which the President
			 determines and certifies to the appropriate congressional committees
			 that—
				(1)in the case of a
			 transfer or acquisition of goods, services, or technology described in section
			 3(a)(1)—
					(A)such person did
			 not, on or after September 1, 2007, knowingly transfer to or acquire from Iran,
			 North Korea, or Syria, as the case may be, such goods, services, or technology
			 the apparent transfer of which caused such person to be subject to sanctions
			 under section 3;
					(B)such transfer did not contribute to the
			 efforts of Iran, North Korea, or Syria, as the case may be, to develop—
						(i)nuclear,
			 biological, or chemical weapons, or ballistic or cruise missile systems, or
			 weapons listed on the Wassenaar Arrangement Munitions List of July 12, 1996, or
			 any subsequent revision of such List; or
						(ii)destabilizing types or amounts of
			 conventional weapons or acquire technical assistance;
						(C)such person is subject to the primary
			 jurisdiction of a government that is an adherent to one or more relevant
			 nonproliferation regimes or that has a sanctions regime under its governing
			 foreign law concerning Iran, North Korea, or Syria, and such transfer was made
			 in accordance with the guidelines and parameters of all such relevant
			 nonproliferation or sanctions regimes; or
					(D)the government
			 with primary jurisdiction over such person has imposed meaningful penalties on
			 such person on account of the transfer of such goods, services, or technology
			 that caused such person to be subject to sanctions under section 3;
					(2)in the case of an acquisition of materials
			 mined or otherwise extracted within the territory of Iran, North Korea, or
			 Syria, as the case may be, described in section 3(a)(2) for purposes relating
			 to the nuclear, biological, or chemical weapons, or ballistic or cruise missile
			 development programs of Iran, North Korea, or Syria, as the case may be, such
			 person did not acquire such materials; or
				(3)in the case of the provision of a vessel,
			 insurance or reinsurance, or another shipping service for the transportation of
			 goods to or from Iran, North Korea, or Syria, as the case may be, described in
			 section 3(a)(3) for purposes relating to the nuclear, biological, or chemical
			 weapons, or ballistic or cruise missile development programs of Iran, North
			 Korea, or Syria, as the case may be, such person did not provide such a vessel
			 or service.
				(b)Opportunity To
			 provide informationCongress urges the President—
				(1)in every
			 appropriate case, to contact in a timely fashion each person described in
			 subsection (a) or (b) of section 3, or the government with primary jurisdiction
			 over such person, in order to afford such person, or such government, the
			 opportunity to provide explanatory, exculpatory, or other additional
			 information with respect to the transfer that caused such person to be subject
			 to sanctions under section 3; and
				(2)to exercise the authority described in
			 subsection (a) in all cases in which information obtained from each person
			 described in subsection (a) or (b) of section 3, or from the government with
			 primary jurisdiction over such person, establishes that the exercise of such
			 authority is warranted.
				(c)Form of
			 transmission
				(1)In
			 generalExcept as provided in paragraph (2), the determination
			 and report of the President under subsection (a) shall be transmitted in
			 unclassified form.
				(2)ExceptionThe
			 determination and report of the President under subsection (a) may be
			 transmitted in classified form if the President certifies to the appropriate
			 congressional committees that it is vital to the national security interests of
			 the United States to do so.
				5.Restrictions on
			 nuclear cooperation with countries aiding proliferation by Iran, North Korea,
			 or Syria
			(a)In
			 general
				(1)RestrictionsNotwithstanding any other provision of law,
			 on or after the date of the enactment of this Act—
					(A)no agreement for
			 cooperation between the United States and the government of any country that is
			 assisting the nuclear program of Iran, North Korea, or Syria, or transferring
			 advanced conventional weapons or missiles to Iran, North Korea, or Syria may be
			 submitted to the President or to Congress pursuant to section 123 of the Atomic
			 Energy Act of 1954 (42 U.S.C. 2153),
					(B)no such agreement
			 may enter into force with respect to such country,
					(C)no license may be
			 issued for export directly or indirectly to such country of any nuclear
			 material, facilities, components, or other goods, services, or technology that
			 would be subject to such agreement, and
					(D)no approval may be
			 given for the transfer or retransfer directly or indirectly to such country of
			 any nuclear material, facilities, components, or other goods, services, or
			 technology that would be subject to such agreement,
					until the
			 President makes the determination and report under paragraph (2).(2)Determination
			 and reportThe determination and report referred to in paragraph
			 (1) are a determination and report by the President, submitted to the Committee
			 on Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate, that—
					(A)Iran, North Korea,
			 or Syria, as the case may, has ceased its efforts to design, develop, or
			 acquire a nuclear explosive device or related materials or technology;
			 or
					(B)the government of
			 the country that is assisting the nuclear programs of Iran, North Korea, or
			 Syria, as the case may be, or transferring advanced conventional weapons or
			 missiles to Iran, North Korea, or Syria, as the case may be—
						(i)has suspended all
			 nuclear assistance to Iran, North Korea, or Syria, as the case may be, and all
			 transfers of advanced conventional weapons and missiles to Iran, North Korea,
			 or Syria, as the case may be; and
						(ii)is committed to
			 maintaining that suspension until Iran, North Korea, or Syria, as the case may
			 be, has implemented measures that would permit the President to make the
			 determination described in subparagraph (A).
						(b)Rules of
			 constructionThe restrictions described in subsection
			 (a)(1)—
				(1)shall apply in
			 addition to all other applicable procedures, requirements, and restrictions
			 described in the Atomic Energy Act of 1954 and other applicable Acts;
				(2)shall not be
			 construed as affecting the validity of an agreement for cooperation between the
			 United States and the government of a country that is in effect on the date of
			 the enactment of this Act; and
				(3)shall not be
			 construed as applying to assistance for the Bushehr nuclear reactor, unless
			 such assistance is determined by the President to be contributing to the
			 efforts of Iran to develop nuclear weapons.
				(c)DefinitionsIn
			 this section:
				(1)Agreement for
			 cooperationThe term agreement for cooperation has
			 the meaning given that term in section 11 b. of the Atomic Energy Act of 1954
			 (42 U.S.C. 2014 b.).
				(2)Assisting the
			 nuclear program of iran, north korea, or syriaThe term
			 assisting the nuclear program of Iran, North Korea, or Syria means
			 the intentional transfer to Iran, North Korea, or Syria by a government, or by
			 a person subject to the jurisdiction of a government with the knowledge and
			 acquiescence of that government, of goods, services, or technology listed on
			 the Nuclear Suppliers Group Guidelines for the Export of Nuclear Material,
			 Equipment and Technology (published by the International Atomic Energy Agency
			 as Information Circular INFCIRC/254/Rev. 3/Part 1, and subsequent revisions),
			 or the Nuclear Suppliers Group Guidelines for Transfers of Nuclear-Related
			 Dual-Use Equipment, Material, and Related Technology (published by the
			 International Atomic Energy Agency as Information Circular INFCIR/254/Rev.
			 3/Part 2, and subsequent revisions).
				(3)Country that is
			 assisting the nuclear program of iran, north korea, or syria or transferring
			 advanced conventional weapons or missiles to iran, north korea, or
			 syriaThe term country that is assisting the nuclear
			 program of Iran, North Korea, or Syria or transferring advanced conventional
			 weapons or missiles to Iran, North Korea, or Syria means any country
			 determined by the President to be assisting the nuclear program of Iran, North
			 Korea, or Syria or transferring advanced conventional weapons or missiles to
			 Iran, North Korea, or Syria.
				(4)TransferThe
			 term transfer means the conveyance of technological or
			 intellectual property, or the conversion of intellectual or technological
			 advances into marketable goods, services, or articles of value, developed and
			 generated in one place, to another through illegal or illicit means to a
			 country, the government of which the Secretary of State has determined, for
			 purposes of section 6(j)(1)(A) of the Export Administration Act of 1979 (as in
			 effect pursuant to the International Emergency Economic Powers Act; 50 U.S.C.
			 1701 et seq.), section 40(d) of the Arms Export Control Act (22 U.S.C.
			 2780(d)), and section 620A of the Foreign Assistance Act of 1961 (22 U.S.C.
			 2371), is a government that has repeatedly provided support for acts of
			 international terrorism.
				(5)Transferring
			 advanced conventional weapons or missiles to iran, north korea, or
			 syriaThe term transferring advanced conventional weapons
			 or missiles to Iran, North Korea, or Syria means the intentional
			 transfer to Iran, North Korea, or Syria by a government, or by a person subject
			 to the jurisdiction of a government with the knowledge and acquiescence of that
			 government, of goods, services, or technology listed on—
					(A)the Wassenaar
			 Arrangement list of Dual Use Goods and Technologies and Munitions list of July
			 12, 1996, and subsequent revisions; or
					(B)the Missile
			 Technology Control Regime Equipment and Technology Annex of June 11, 1996, and
			 subsequent revisions.
					6.Identification of
			 countries that enable proliferation to or from Iran, North Korea, or
			 Syria
			(a)Annual
			 reportNot later than 90 days
			 after the date of the enactment of this Act, and every 120 days thereafter, the
			 President shall transmit to the appropriate congressional committees and make
			 available to the public a report that identifies each person subject to
			 sanctions under section 3 and each foreign country that allows one or more
			 persons under the jurisdiction of such country to engage in activities that are
			 sanctionable under section 3 despite requests by the United States Government
			 to the government of such country to prevent such activities.
			(b)FormThe report required under subsection (a)
			 shall be submitted in unclassified form, but may contain a classified annex if
			 necessary to protect United States national security interests.
			7.Prohibition on
			 United States assistance to countries assisting proliferation activities by
			 Iran, North Korea, or Syria
			(a)In
			 generalThe President shall prohibit assistance (other than
			 humanitarian assistance) under the Foreign Assistance Act of 1961 and shall not
			 issue export licenses for defense articles or defense services under the Arms
			 Export Control Act to—
				(1)a
			 foreign country the government of which the President has received credible
			 information is assisting Iran, North Korea, or Syria in the acquisition,
			 development, or proliferation of weapons of mass destruction or ballistic
			 missiles; or
				(2)a
			 foreign country identified in the most-recent report transmitted to the
			 appropriate congressional committees under section 6(a).
				(b)Resumption of
			 assistanceThe President is
			 authorized to provide assistance described in subsection (a) to a foreign
			 country subject to the prohibition in subsection (a) if the President
			 determines and notifies the appropriate congressional committees that there is
			 credible information that the government of the country is no longer assisting
			 Iran, North Korea, or Syria in the acquisition, development, or proliferation
			 of weapons of mass destruction or ballistic missiles and has taken appropriate
			 steps to correct the behavior that resulted in it being included in the report
			 in section 6(A).
			(c)DefinitionIn
			 this section, the term assisting means providing material or
			 financial support of any kind, including purchasing of material, technology or
			 equipment from Iran, North Korea, or Syria.
			8.Restriction on
			 extraordinary payments in connection with the International Space
			 Station
			(a)Restriction
				(1)In
			 generalNotwithstanding any other provision of law, no agency of
			 the United States Government may make extraordinary payments in connection with
			 the International Space Station to the Russian Aviation and Space Agency, any
			 organization or entity under the jurisdiction or control of the Russian
			 Aviation and Space Agency, or any other organization, entity, or element of the
			 Government of the Russian Federation, unless, during the fiscal year in which
			 such extraordinary payments are to be made, the President has made the
			 determination described in subsection (b), and reported such determination to
			 the Committee on Foreign Affairs and the Committee on Science, Space, and
			 Technology of the House of Representatives and the Committee on Foreign
			 Relations and the Committee on Commerce, Science, and Transportation of the
			 Senate.
				(2)WaiverIf the President is unable to make the
			 determination described in subsection (b) with respect to a fiscal year in
			 which extraordinary payments in connection with the International Space Station
			 are to be made, the President is authorized to waive the application of
			 paragraph (1) on a case-by-case basis with respect to the fiscal year if not
			 less than 15 days prior to the date on which the waiver is to take effect the
			 President submits to the appropriate congressional committees a report that
			 contains—
					(A)the reasons why the determination described
			 in subsection (b) cannot be made;
					(B)the amount of the
			 extraordinary payment to be made under the waiver;
					(C)the steps being
			 undertaken by the United States to ensure compliance by the Russian Federation
			 with the conditions described in subsection (b); and
					(D)a determination of
			 the President that the waiver is vital to the national interests of the United
			 States.
					(b)Determination
			 regarding Russian cooperation in preventing proliferation relating to Iran,
			 North Korea, and SyriaThe determination referred to in
			 subsection (a) is a determination by the President that—
				(1)it is the policy
			 of the Government of the Russian Federation (including the law enforcement,
			 export promotion, export control, and intelligence agencies of such Government)
			 to oppose the proliferation to or from Iran, North Korea, and Syria of weapons
			 of mass destruction and missile systems capable of delivering such
			 weapons;
				(2)the Government of
			 the Russian Federation (including the law enforcement, export promotion, export
			 control, and intelligence agencies of such Government) has demonstrated and
			 continues to demonstrate a sustained commitment to seek out and prevent the
			 transfer to or from Iran, North Korea, and Syria of goods, services, and
			 technology that could make a contribute to the nuclear, biological, or chemical
			 weapons, or of ballistic or cruise missile systems development programs of
			 Iran; and
				(3)neither the
			 Russian Aviation and Space Agency, nor any organization or entity under the
			 jurisdiction or control of the Russian Aviation and Space Agency, has, during
			 the one-year period ending on the date of the determination under this
			 subsection made transfers to or from Iran, North Korea, or Syria subject to
			 sanctions under section 3(a) (other than transfers with respect to which a
			 determination pursuant to section 5 has been or will be made).
				(c)Prior
			 notificationNot less than five days before making a
			 determination under this section, the President shall notify the Committee on
			 Foreign Affairs and the Committee on Science, Space, and Technology of the
			 House of Representatives and the Committee on Foreign Relations and the
			 Committee on Commerce, Science, and Transportation of the Senate of the
			 President’s intention to make such a determination.
			(d)Written
			 justificationA determination of the President under this section
			 shall include a written justification describing in detail the facts and
			 circumstances supporting the President’s conclusion.
			(e)Transmission in
			 classified formIf the
			 President considers it appropriate, a determination of the President under this
			 section, a prior notification under subsection (c), and a written justification
			 under subsection (d), or appropriate parts thereof, may be transmitted in
			 classified form.
			(f)Exception for
			 crew safety
				(1)ExceptionThe National Aeronautics and Space
			 Administration may make extraordinary payments in connection with the
			 International Space Station to the Russian Aviation and Space Agency or any
			 organization or entity under the jurisdiction or control of the Russian
			 Aviation and Space Agency, or any subcontractor thereof, that would otherwise
			 be prohibited under this section if the President notifies Congress in writing
			 that such payments are necessary to prevent the imminent loss of life of or
			 grievous injury to individuals aboard the International Space Station.
				(2)ReportNot
			 later than 30 days after notifying Congress that the National Aeronautics and
			 Space Administration will make extraordinary payments under paragraph (1), the
			 President shall transmit to Congress a report describing—
					(A)the extent to
			 which the provisions of subsection (b) had been met as of the date of
			 notification; and
					(B)the measures that
			 the National Aeronautics and Space Administration is taking to ensure
			 that—
						(i)the
			 conditions posing a threat of imminent loss of life of or grievous injury to
			 individuals aboard the International Space Station necessitating the
			 extraordinary payments are not repeated; and
						(ii)it
			 is no longer necessary to make extraordinary payments in order to prevent
			 imminent loss of life of or grievous injury to individuals aboard the
			 International Space Station.
						(g)Service Module
			 exception
				(1)In
			 generalThe National
			 Aeronautics and Space Administration may make extraordinary payments in
			 connection with the International Space Station to the Russian Aviation and
			 Space Agency, any organization or entity under the jurisdiction or control of
			 the Russian Aviation and Space Agency, or any subcontractor thereof, that would
			 otherwise be prohibited under this section for the construction, testing,
			 preparation, delivery, launch, or maintenance of the Service Module, and for
			 the purchase (at a total cost not to exceed $14,000,000) of the pressure dome
			 for the Interim Control Module and the Androgynous Peripheral Docking Adapter
			 and related hardware for the United States propulsion module, if—
					(A)the President has
			 notified Congress at least five days before making such payments;
					(B)the entity is not
			 subject to sanctions under section 3(a) with respect to an activity of the
			 entity to receive such payment, and the President has no credible information
			 of any activity that would require such a report; and
					(C)the United States
			 will receive goods or services of value to the United States commensurate with
			 the value of the extraordinary payments made.
					(2)DefinitionFor
			 purposes of this subsection, the term maintenance means activities
			 that cannot be performed by the National Aeronautics and Space Administration
			 and which must be performed in order for the Service Module to provide
			 environmental control, life support, and orbital maintenance functions which
			 cannot be performed by an alternative means at the time of payment.
				(3)TerminationThis
			 subsection shall cease to be effective on the date that is 60 days after the
			 date on which a United States propulsion module is in place at the
			 International Space Station.
				(h)ExceptionNo
			 agency of the United States Government may make extraordinary payments in
			 connection with the International Space Station, or any other payments in
			 connection with the International Space Station, to any foreign person subject
			 to measures applied pursuant to section 4 of Executive Order 12938 (November
			 14, 1994), as amended by Executive Order 13094 (July 28, 1998).
			(i)Report on
			 certain payments related to International Space Station
				(1)In
			 generalThe President shall transmit to the Committee on Foreign
			 Relations of the Senate and the Committee on Foreign Affairs of the House of
			 Representatives a report that identifies each Russian entity or person to whom
			 the United States Government has, since November 22, 2005, made a payment in
			 cash or in kind for work to be performed or services to be rendered under the
			 Agreement Concerning Cooperation on the Civil International Space Station, with
			 annex, signed at Washington January 29, 1998, and entered into force March 27,
			 2001, or any protocol, agreement, memorandum of understanding, or contract
			 related thereto.
				(2)ContentEach
			 report transmitted under paragraph (1) shall include—
					(A)the specific
			 purpose of each payment made to each entity or person identified in such
			 report; and
					(B)with respect to
			 each such payment, the assessment of the President that the payment was not
			 prejudicial to the achievement of the objectives of the United States
			 Government to prevent the proliferation of ballistic or cruise missile systems
			 in Iran and other countries that have repeatedly provided support for acts of
			 international terrorism, as determined by the Secretary of State under section
			 620A(a) of the Foreign Assistance Act of 1961 (22 U.S.C. 2371(a)), section 6(j)
			 of the Export Administration Act of 1979 (50 U.S.C. App. 2405(j)), or section
			 40(d) of the Arms Export Control Act (22 U.S.C. 2780(d)).
					9.Exclusion from
			 the United States of senior officials of foreign persons who have aided
			 proliferation relating to Iran, North Korea, and SyriaExcept as provided in subsection (b), the
			 Secretary of State shall deny a visa to, and the Secretary of Homeland Security
			 shall exclude from the United States, any alien whom the Secretary of State
			 determines is an alien who, on or after the date of the enactment of this Act,
			 is a—
			(1)corporate officer,
			 principal, or shareholder with a controlling interest of a foreign person
			 subject to sanctions under section 3(a);
			(2)corporate officer,
			 principal, or shareholder with a controlling interest of a successor entity to,
			 or a parent or subsidiary of, a foreign person identified in such a
			 report;
			(3)corporate officer,
			 principal, or shareholder with a controlling interest of an affiliate of a
			 foreign person identified in such a report, if such affiliate engaged in the
			 activities referred to in such report, and if such affiliate is controlled in
			 fact by the foreign person identified in such report; or
			(4)spouse, minor
			 child, or agent of a person excludable under paragraph (1), (2), or (3).
			10.Prohibition on
			 certain vessels landing in the United States; enhanced
			 inspectionsThe Ports and
			 Waterways Safety Act (33 U.S.C. 1221 et seq.) is amended by adding at the end
			 the following:
			
				16.Prohibition on
				certain vessels landing in the United States; enhanced inspections
					(a)Certification
				requirement
						(1)In
				generalBeginning on the date
				of enactment of the Iran, North Korea, and Syria Nonproliferation
				Accountability Act of 2013, before a vessel arrives at a port in the United
				States, the owner, charterer, operator, or master of the vessel shall certify
				that the vessel did not enter a port in Iran, North Korea, or Syria during the
				180-day period ending on the date of arrival of the vessel at the port in the
				United States.
						(2)False
				certificationsThe Secretary shall prohibit from landing at a
				port in the United States for a period of at least 2 years—
							(A)any vessel for
				which a false certification was made under section (a); and
							(B)any other vessel
				owned or operated by a parent corporation, partnership, association, or
				individual proprietorship of the vessel for which the false certification was
				made.
							(b)Enhanced
				inspectionsThe Secretary shall—
						(1)identify foreign
				ports at which vessels have landed during the preceding 12-month period that
				have also landed at ports in Iran, North Korea, or Syria during that period;
				and
						(2)inspect vessels arriving in the United
				States from foreign ports identified under paragraph (1) to establish whether
				the vessel was involved, during the 12-month period ending on the date of
				arrival of the vessel at the port in the United States, in any activity that
				would be subject to sanctions under the Iran,
				North Korea, and Syria Nonproliferation Accountability Act of
				2013.
						.
		11.Sanctions with
			 respect to critical defense resources provided to or acquired from Iran, North
			 Korea, or Syria
			(a)In
			 generalThe President shall
			 impose the sanctions described in subsection (b) to any person the President
			 determines is, on or after the date of the enactment of this Act, providing to,
			 or acquiring from, Iran, North Korea, or Syria any goods, services, or
			 technology the person knows, or should know, is used, or is likely to be used,
			 for military application.
			(b)Sanctions
			 describedThe sanctions described in this subsection are, with
			 respect to a person described in subsection (a), the following:
				(1)Foreign
			 exchangeProhibiting any transactions in foreign exchange that
			 are subject to the jurisdiction of the United States and in which that person
			 has any interest.
				(2)Banking
			 transactionsProhibiting any transfers of credit or payments
			 between financial institutions or by, through, or to any financial institution,
			 to the extent that such transfers or payments are subject to the jurisdiction
			 of the United States and involve any interest of that person.
				(3)Property
			 transactionsProhibiting any person from—
					(A)acquiring,
			 holding, withholding, using, transferring, withdrawing, transporting, or
			 exporting any property that is subject to the jurisdiction of the United States
			 and with respect to which the person described in subsection (a) has any
			 interest;
					(B)dealing in or
			 exercising any right, power, or privilege with respect to such property;
			 or
					(C)conducting any
			 transaction involving such property.
					(4)Loan
			 guaranteesProhibiting the head of any Federal agency from
			 providing a loan guarantee to that person.
				(5)Additional
			 sanctionsAdditional
			 sanctions, as appropriate, in accordance with the International Emergency
			 Economic Powers Act (50 U.S.C. 1701 et seq.).
				(c)Restrictions on
			 export licenses for nuclear cooperation and certain loan
			 guaranteesBefore issuing a license for the exportation of any
			 article pursuant to an agreement for cooperation under section 123 of the
			 Atomic Energy Act of 1954 (42 U.S.C. 2153) or approving a loan guarantee or any
			 other assistance provided by the United States Government with respect to a
			 nuclear energy project, the Secretary of Energy, the Secretary of Commerce, and
			 the Nuclear Regulatory Commission shall certify to Congress that issuing the
			 license or approving the loan guarantee or other assistance (as the case may
			 be) will not permit the transfer of any good or technology described in
			 subsection (a) to Iran, North Korea, or Syria.
			(d)ExceptionThe sanctions described in subsection (b)
			 shall not apply to the repayment or other satisfaction of a loan or other
			 obligation incurred under a program of the Export-Import Bank of the United
			 States, as in effect as of the date of the enactment of this Act.
			12.Multilateral
			 actions against Iran, North Korea, or Syria
			(a)Prohibition on
			 United States assistance to the International Atomic Energy Agency
				(1)ProhibitionNo funds from any United States assessed or
			 voluntary contribution to the International Atomic Energy Agency (IAEA) may be
			 used to support any assistance provided by the IAEA through its Technical
			 Cooperation Program to Iran, North Korea, or Syria.
				(2)WaiverThe
			 provisions of paragraph (1) may be waived if—
					(A)the IAEA has suspended all assistance
			 provided through its Technical Cooperation Program to Iran, North Korea, and
			 Syria; and
					(B)the President certifies that Iran, North
			 Korea, and Syria—
						(i)no
			 longer pose a threat to the national security, interests, and allies of the
			 United States; and
						(ii)are
			 no longer in violation of their international nonproliferation obligations and
			 United Nations Security Council resolutions.
						(3)United States
			 actions at IAEAThe President
			 shall direct the United States Permanent Representative to the IAEA to use the
			 voice, vote, and influence of the United States at the IAEA to block the
			 allocation of funds for any assistance provided by the IAEA through its
			 Technical Cooperation Program to Iran, North Korea, or Syria.
				(b)Declaration of
			 policy relating to Nuclear Nonproliferation Treaty
				(1)FindingsCongress finds the following:
					(A)The Governments of
			 Iran, North Korea, and Syria are in clear violation of international
			 nonproliferation agreements and United Nations Security Council
			 resolutions.
					(B)The pursuit by the Governments of Iran,
			 North Korea, and Syria of covert nuclear activities and their refusal to
			 cooperate with the International Atomic Energy Agency in its past and current
			 investigations into their nuclear programs are further evidence of their
			 disregard for their nonproliferation obligations.
					(C)The Governments of Iran, North Korea, and
			 Syria are not in good standing with respect to their nonproliferation
			 obligations.
					(D)The actions of the Governments of Iran,
			 North Korea, and Syria have demonstrated their respective nuclear programs are
			 not for peaceful use.
					(2)Declaration of
			 policyCongress declares that the Governments of Iran, North
			 Korea, and Syria have forfeited all privileges under the Treaty on the
			 Nonproliferation of Nuclear Weapons, including access to nuclear equipment,
			 materials, and information.
				(3)Denial of NPT
			 privileges to Iran, North Korea, and SyriaThe United States Permanent Representative
			 to the United Nations and the United States Permanent Representative to the
			 International Atomic Energy Agency shall use the voice, vote, and influence of
			 the United States to secure adoption of a resolution at the United Nations
			 Security Council and at the IAEA declaring that Iran, North Korea, and Syria
			 have forfeited all privileges under the Treaty on the Nonproliferation of
			 Nuclear Weapons.
				(c)ReportNot
			 later than 90 days after the date of the enactment of this Act, the President
			 shall transmit to the appropriate congressional committees a report on the
			 implementation of this section.
			13.Repeal of waiver
			 of sanctions relating to development of weapons of mass destruction or other
			 military capabilitiesSection
			 9(c)(1) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701
			 note) is amended—
			(1)by striking
			 subparagraph (B);
			(2)by redesignating
			 subparagraph (C) as subparagraph (B); and
			(3)in subparagraph
			 (B) (as redesignated by paragraph (2) of this section)—
				(A)by striking
			 or (B) each place it appears; and
				(B)by striking
			 , as applicable.
				14.DefinitionsIn this Act:
			(1)Adherent to
			 relevant nonproliferation regimeA government is an
			 adherent to a relevant nonproliferation regime if
			 such government—
				(A)is a member of the
			 Nuclear Suppliers Group with respect to a transfer of goods, services, or
			 technology described in section 3(a)(1)(A)(i);
				(B)is a member of the
			 Missile Technology Control Regime with respect to a transfer of goods,
			 services, or technology described in section 3(a)(1)(A)(ii), or is a party to a
			 binding international agreement with the United States that was in effect on
			 January 1, 1999, to control the transfer of such goods, services, or technology
			 in accordance with the criteria and standards set forth in the Missile
			 Technology Control Regime;
				(C)is a member of the
			 Australia Group with respect to a transfer of goods, services, or technology
			 described in section 3(a)(1)(A)(iii);
				(D)is a party to the
			 Convention on the Prohibition of the Development, Production, Stockpiling and
			 Use of Chemical Weapons and on Their Destruction with respect to a transfer of
			 goods, services, or technology described in section 3(a)(1)(A)(iv); or
				(E)is a member of the
			 Wassenaar Arrangement with respect to a transfer of goods, services, or
			 technology described in section 3(a)(1)(A)(v).
				(2)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means the Committee on Foreign Affairs of the House of
			 Representatives and the Committee on Foreign Relations and the Committee on
			 Banking, Housing, and Urban Affairs of the Senate.
			(3)Extraordinary
			 payments in connection with the International Space StationThe
			 term extraordinary payments in connection with the International Space
			 Station means payments in cash or in kind made or to be made by the
			 United States Government—
				(A)for work on the
			 International Space Station which the Government of the Russian Federation
			 pledged at any time to provide at its expense, or
				(B)for work on the
			 International Space Station not required to be made under the terms of a
			 contract or other agreement that was in effect on January 1, 1999, as such
			 terms were in effect on such date,
				except that
			 such term does not mean payments in cash or in kind made or to be made by the
			 United States Government before December 31, 2020, for work to be performed or
			 services to be rendered before such date necessary to meet United States
			 obligations under the Agreement Concerning Cooperation on the Civil
			 International Space Station, with annex, signed at Washington January 29, 1998,
			 and entered into force March 27, 2001, or any protocol, agreement, memorandum
			 of understanding, or contract related thereto.(4)Foreign
			 personThe term foreign person means—
				(A)a natural person
			 who is an alien;
				(B)a corporation,
			 business association, partnership, society, trust, or any other nongovernmental
			 entity, organization, or group, successor, subunit, or subsidiary organized
			 under the laws of a foreign country or that has its principal place of business
			 in a foreign country; and
				(C)(i)any foreign government;
			 or
					(ii)any foreign government agency or
			 entity.
					(5)KnowinglyThe
			 term knowingly, with respect to conduct, a circumstance, or a
			 result, means that a person knew, or should have known, of the conduct, the
			 circumstance, or the result of such conduct, circumstance, or result.
			(6)Organization or
			 entity under the jurisdiction or control of the Russian Aviation and Space
			 Agency
				(A)DefinitionThe
			 term organization or entity under the jurisdiction or control of the
			 Russian Aviation and Space Agency means an organization or entity
			 that—
					(i)was
			 made part of the Russian Space Agency upon its establishment on February 25,
			 1992;
					(ii)was
			 transferred to the Russian Space Agency by decree of the Government of the
			 Russian Federation on July 25, 1994, or May 12, 1998;
					(iii)was or is
			 transferred to the Russian Aviation and Space Agency or Russian Space Agency by
			 decree of the Government of the Russian Federation at any other time before,
			 on, or after March 14, 2000; or
					(iv)is
			 a joint stock company in which the Russian Aviation and Space Agency or Russian
			 Space Agency has at any time held controlling interest.
					(B)ExtensionAny
			 organization or entity described in subparagraph (A) shall be deemed to be
			 under the jurisdiction or control of the Russian Aviation and Space Agency
			 regardless of whether—
					(i)such
			 organization or entity, after being part of or transferred to the Russian
			 Aviation and Space Agency or Russian Space Agency, is removed from or
			 transferred out of the Russian Aviation and Space Agency or Russian Space
			 Agency; or
					(ii)the
			 Russian Aviation and Space Agency or Russian Space Agency, after holding a
			 controlling interest in such organization or entity, divests its controlling
			 interest.
					(7)SubsidiaryThe term subsidiary means an
			 entity (including a partnership, association, trust, joint venture,
			 corporation, or other organization) of a parent company that controls, directly
			 or indirectly, the other entity.
			(8)Transfer or
			 transferredThe term transfer or
			 transferred, with respect to a good, service, or technology,
			 includes—
				(A)the conveyance of
			 technological or intellectual property; and
				(B)the conversion of technological or
			 intellectual advances into marketable goods, services, or technology of value
			 that is developed and generated in one location and transferred to another
			 location through illegal or illicit means.
				(9)United States
			 personThe term United States person means—
				(A)a natural person
			 who is a citizen or resident of the United States; or
				(B)an entity that is
			 organized under the laws of the United States or any State or territory
			 thereof.
				(10)VesselThe
			 term vessel has the meaning given such term in section 1081 of
			 title 18, United States Code. Such term also includes aircraft, regardless of
			 whether or not the type of aircraft at issue is described in such
			 section.
			(11)Technical
			 assistanceThe term technical assistance means
			 providing of advice, assistance, and training pertaining to the installation,
			 operation, and maintenance of equipment for destabilizing types and forms of
			 conventional weapons.
			15.Repeal of Iran,
			 North Korea, and Syria Nonproliferation Act
			(a)RepealThe Iran, North Korea, and Syria
			 Nonproliferation Act (50 U.S.C. 1701 note) is repealed.
			(b)ReferencesAny reference in a law, regulation,
			 document, or other record of the United States to the Iran, North Korea, and
			 Syria Nonproliferation Act shall be deemed to be a reference to this
			 Act.
			16.Rule of
			 constructionNothing in this
			 Act or the amendments made by this Act—
			(1)shall be construed
			 to limit the authority of the President to impose additional sanctions pursuant
			 to the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.),
			 relevant Executive orders, and other provisions of law; or
			(2)shall apply to the
			 authorized intelligence activities of the United States.
			
